 

| US. DISTRICTCOURT
NORTHERN DISTRICT OF TEXAS

FILED

 

IN THE UNITED STATES DISTRICT CQURT
FOR THE NORTHERN DISTRICT OF TEXAS

A ARENT TM EM

 

 

 

   

 

AMARILLO DIVISION FEB - 5 2020
t
UNITED STATES OF AMERICA § CLERK, US. DISTRICT COURT
Plaintiff, a Deputy 4
v. 2:19-CR-76-Z-BR-(1)
KURT HARRISON BAKER (1)
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 21, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Kurt Harrison Baker filed no objections to the Report and Recommendation within the fourteen-day period
set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record in the
above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement, and
Plea Agreement Supplement—and thereby determined that the Report and Recommendation is correct.
Therefore, the Report and Recommendation is hereby ADOPTED by the United States District Court.
Accordingly, the Court hereby FINDS that the guilty plea of Defendant Kurt Harrison Baker was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Kurt Harrison Baker; and
ADJUDGES Defendant Kurt Harrison Baker guilty of Count Two in violation of 18 U.S.C. §§ 9229),

924(a)(2), and 2. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, February 5, 2020.

 

MATTHEW J. KACSMARYK
UNIVED STATES DISTRICT JUDGE

 
